DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20050127324) in view Hsueh (20150183930).
	Regarding claims 1, 3, 9, 11-19, Wu discloses a gas generating composition for use in an air bag restraining system for automobiles that includes a flame retardant from .1-20 % (0027 and 0041, nitric acid guanidine salt from 10-60 % (0019 and 0038), oxidizers such as basic copper nitrate from 10-85 % (0021 and 0039).  
	Hsueh teaches that melamine oxalate is a known flame retardant (0055).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute melamine oxalate as taught by Hseuh into the gas generating composition of Wu since Wu suggests that flame retardants may be added to lower the combustion temperature and since Hsueh indicates that melamine oxalate is a known flame retardant.  The burn rate, flame temperature, pressure exponent, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claims 2 and 10, melamine oxalate has a ratio of about 1:1 melamine to oxalic acid.
Regarding claims 4-8, the burn rate, flame temperature, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Claims 1-9, 11, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mendenhall (20110025030) in view Hsueh (20150183930).
Regarding claims 1, 3, 9, 11, 12, 14, 15, and 19, Mendenhall discloses a gas generating composition for use in an air bag restraining system for automobiles that includes a flame retardant coating (0031), fuel such as guanidine nitrate (0037), oxidizer such as basic copper nitrate (0039)
Hsueh teaches that melamine oxalate is a known flame retardant (0055).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute melamine oxalate as taught by Hseuh into the gas generating composition of Mendenhall since Mendenhall suggests that flame retardants may be added as a combustion inhibitor and since Hsueh indicates that melamine oxalate is a known flame retardant.  The burn rate, flame temperature, pressure exponent, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claims 2 and 10, melamine oxalate has a ratio of about 1:1 melamine to oxalic acid.
Regarding claims 4-8, the burn rate, flame temperature, and gas yield are considered to be inherent properties of the composition as taught above.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734